Hill, O. J.
On tlie trial of an indictment for assault with intent to murder, tlie court charged the jury, in effect, that, to make out the crime, all the ingredients of murder must exist, except the killing, but failed' to define the crime of murder. Held: No error, where, in the same connection, the court charged that, to make a ease of assault with intent to murder, the evidence must show the use of a deadly weapon in a manner likely to produce death, with the specific intent to kill; and also fully charged the law of shooting at another, and of justification.
2. The evidence for the State demanded the verdict, and neither the evidence for the defendant nor his statement to the jury showed any fact or circumstance of legal mitigation or justification; and the errors of law, if any were committed, were immaterial. Fallon v. State, 5 Ga. App. 659 (63 S. E. 806) ; Malone v. State, 49 Ga. 217; Spence v. State, ante, 825 (68 S. E.). Judgment app/rmed.